06/25/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 18-0392



                                    No. DA 18-0392

STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

RUSTY JAY WEBER,

                Defendant and Appellant.

                              GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including July 27, 2020, within which to prepare, serve, and file its response

brief.




RC                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             June 25 2020